NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 7 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIO RODRIGUEZ CASILLAS,                       No.    20-72354

                Petitioner,                     Agency No. A209-820-936

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 2, 2021**
                              Seattle, Washington

Before: McKEOWN and GOULD, Circuit Judges, and RAKOFF,*** District
Judge.

      Mario Rodriguez Casillas, a citizen of Mexico, seeks review of a Board of

Immigration Appeals (BIA) decision dismissing his appeal of the Immigration


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
Judge’s (IJ) order denying withholding of removal. We review factual findings for

substantial evidence, Hanna v. Keisler, 506 F.3d 933, 940 (9th Cir. 2007), and we

grant the petition.

      Casillas has been in the United States since 2005 and works in Washington

State as a teacher. He was apprehended in 2017 as part of an investigation into a

different individual. He now seeks withholding of removal on the ground that his

life or freedom would be threatened in Mexico on account of his identity as a gay,

HIV-positive individual.

      The IJ found Casillas credible but denied the application for withholding of

removal. In concluding that Casillas did not suffer past persecution, the IJ relied

on its finding that Casillas was never “physically harmed by anyone in Mexico.”1

That finding is directly contradicted by substantial evidence.

      Casillas was twice physically harmed. In first grade, a group of boys

“attempted to sexually assault [him]” and “threw [him] to the ground.” See Kaur

v. Wilkinson 986 F.3d 1216, 1224 (9th Cir. 2021) (“[A]ttempted rape almost

always constitutes persecution”). In junior high school, a boy called him a gay slur

and pushed him off his bike, causing him to land “on the rear tire and then onto the

ground, causing severe pain to [his] genital area.” In addition to these incidents,



1
  Because the BIA explicitly adopted the IJ’s opinion, we treat the IJ’s opinion as
the BIA’s. See Alaelua v. INS, 45 F.3d 1379, 1382 (9th Cir. 1995).

                                          2
which were described in his affidavit, Casillas explicitly testified that he was

attacked. When asked whether he was “threatened or [] physically harmed in

Mexico because of his sexual orientation,” he responded unequivocally: “Yes.

When I was a kid, when I was a child, I suffered from attacks from my neighbors,

my classmates at the school.”

      Because any reasonable adjudicator would be compelled to conclude that

these plain acts of physical violence constitute “physical harm,” the IJ’s finding

that Casillas was not “physically harmed by anyone” is error. See 8 U.S.C.

1252(b)(4)(B) (the agency’s factual findings “are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary”). The error is not

harmless because a finding of persecution would generate a presumption of

eligibility for withholding of removal, and “[p]hysical harm has consistently been

treated as persecution.” Chand v. INS, 222 F.3d 1066, 1073 (9th Cir. 2000); see

also Kaur v. Wilkinson, 986 F.3d 1216, 1222 (9th Cir. 2021) (“The hallmarks of

persecutory conduct include, but are not limited to, the violation of bodily integrity

and bodily autonomy.”); Li v. Holder, 559 F.3d 1096, 1107 (9th Cir. 2009)

(“[P]hysical violence is persecution”).

      We remand to the BIA for the agency to reconsider whether Casillas

suffered past persecution in light of the evidence that he suffered physical harm.

      PETITION GRANTED; REMANDED.


                                          3